—Judgment unanimously reversed on the law and new trial granted. Memorandum: The record shows that defendant was absent during the Sandoval conference and that the court subsequently placed on the record the substance of the conference and its ruling. Because defendant’s presence at the conference would not have been "superfluous”, reversal is required (People v Odiat, 82 NY2d 872, 874; see, People v Favor, 82 NY2d 254).
Defendant also argues that the search warrant permitting the Sheriffs Department to obtain blood and hair samples and dental impressions from him was improperly issued. We conclude that the only preserved contention with respect to that issue, that the warrant was issued without probable cause, is lacking in merit (see, Matter of Abe A., 56 NY2d 288). We decline to reach the remaining contentions concerning the issuance of the warrant as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
In view of our determination, we do not address defendant’s remaining contentions. (Appeal from Judgment of Oneida County Court, Buckley, J.—Murder, 2nd Degree.) Present— Pine, J. P., Lawton, Callahan, Doerr and Davis, JJ.